FLANIGAN, Judge,
concurring in result.
I concur in the result. I agree that Ferguson’s death happened while he was on his way to work and did not occur in the course of his employment. In my opinion, however, the finding of the Commission that the assault occurred in the course of a private quarrel was supported by the evidence. It is true that the private quarrel arose spontaneously by reason of the movements of the vehicles and was of short duration. It is also true that the quarrelers were strangers to each other. In my view the assault was committed in the course of a private quarrel which was purely personal to the participants.